NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              FEB 19 2013

                                                                          MOLLY C. DWYER, CLERK
M.N., individually and on behalf of her         No. 11-18037               U.S. COURT OF APPEALS

minor child, A.B.,
                                                D.C. No. 1:11-cv-00121-SOM-
              Plaintiff - Appellant,            BMK

  v.
                                                MEMORANDUM*
STATE OF HAWAII, DEPARTMENT
OF EDUCATION and KATHRYN
MATAYOSHI, in her official capacity as
Acting Superintendent of the Hawaii
Public Schools,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Hawaii
                Susan Oki Mollway, Chief District Judge, Presiding

                          Submitted February 11, 2013**
                               Honolulu, Hawaii

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      Plaintiff M.N. appeals the district court’s ruling that she was not entitled,

under the Individuals with Disabilities Education Act ("IDEA"), 20 U.S.C.

§§ 1400–1482, to reimbursement for her unilateral placement of her child in a

particular private school. Reviewing "de novo the appropriateness of a special

education placement," C.B. ex rel. Baquerizo v. Garden Grove Unified Sch. Dist.,

635 F.3d 1155, 1159 n.1 (9th Cir.), cert. denied, 132 S. Ct. 500 (2011), we affirm.

      1. Plaintiff is "entitled to reimbursement only if a federal court concludes

both (1) that the public placement violated the IDEA, and (2) that the private

school placement was proper under the [IDEA]." Id. at 1159 (alteration in

original) (internal quotation marks omitted). It is undisputed at this stage of the

proceedings that the public placement violated the IDEA; therefore, the only issue

is whether Plaintiff’s placement of her child in the private school was "proper."

      A placement is "proper" if it "‘provides educational instruction specially

designed to meet the unique needs of a handicapped child, supported by such

services as are necessary to permit the child to benefit from instruction.’" Id.

(quoting Frank G. v. Bd. of Educ., 459 F.3d 356, 365 (2d Cir. 2006)). In C.B., we

upheld full reimbursement where a private program "provided significant

educational benefits," even though it did not meet all the child’s needs. Id.

(emphasis added). But here, the educational benefits conferred were meager. The


                                          2
record reveals a host of essential areas in which the child made no progress at all

after more than a year in the private placement. Therefore, the district court did

not err when it concluded that the private placement was not proper.

      2. Alternatively, the district court did not abuse its discretion when it denied

reimbursement on equitable grounds. See Forest Grove Sch. Dist. v. T.A., 523

F.3d 1078, 1084 (9th Cir. 2008) (reviewing for abuse of discretion a district court’s

determination under principles of equity to grant or deny reimbursement for private

school tuition), aff’d, 557 U.S. 230 (2009). There was evidence in the record that

both the private school and Plaintiff hindered the development of the child’s

Individualized Education Program through their uncooperativeness with public

school officials. Therefore, the district court did not abuse its discretion.

      AFFIRMED.




                                           3